BARDGETT, Judge
(dissenting).
I respectfully dissent and adopt the principal opinion of the Missouri Court of Appeals, Kansas City District, authored by Pritchard, J., as follows:
“Appellant was charged under a Missouri Uniform Traffic Ticket with a traffic violation in these words: ‘Careless driving— Failure to exercise highest degree of care —By overtaking and striking another in the rear.’ In a lower box on the form there appeared: ‘In violation of Sec. 304.-017 as revised or amended.’ Trial was to the court which found ‘Defendant guilty of careless and imprudent driving beyond a reasonable doubt.’ After motion for new trial was overruled, the court sentenced appellant to pay a $25.00 fine and costs.
“Sec. 304.017 by its terms expressly excludes trucks (those designated in section 304.044) from its application. Appellant was driving a van at the time of the incident, and the state says in its brief that the charge was not brought under Sec. 304.017, but was under Sec. 304.010. The reference to Sec. 304.017 may be treated as surplusage. See Bullington v. State, 459 S.W.2d 334, 341 [8] (Mo.1970).
“The dispositive issue is then whether the information here, as contained in the traffic ticket, charged any offense under Sec. 304.010. The generic words of that statute are these: T. Every person operating a motor vehicle on the highways of this state shall drive the vehicle in a careful and prudent manner and at a rate of speed so as not to endanger the property of another or the life or limb of any person and shall exercise the highest degree of care.’ There are no facts here alleged to show in what manner appellant drove carelessly, or wherein he failed to exercise the highest degree of care. The precise question was ruled in State v. Reynolds, 274 S.W.2d 514 (Mo.App.1955) when the information merely alleged that the defendant operated a motor vehicle ‘in a careless, reckless and imprudent manner so as to endanger the life, limb and property of others * * *.’ The state contended that the information was good, because it followed the words of the statute (as here argued). The court rejected the argument by saying that the general rule that it ‘is sufficient to frame the indictment in the words of the statute’ is true only where the statute describes the entire offense by setting out the facts constituting it. (Loc. cit. 274 S.W.2d 515 [3]). Unless the essential facts constituting the offense of careless and reckless driving are stated with reasonable certainty, the information is insufficient. State v. McCloud, 313 S.W.2d 177 (Mo.App.1958); State v. Richardson, 343 S.W.2d 51, 55 [9, 10] (Mo.1961); and compare City of Raytown v. Roach, 360 S.W.2d 741, 743 [5] (Mo.App.1962); and State v. McNail, 389 S.W.2d 214, 217 [4-6] (Mo.App.1965), where it was said, ‘Infor-mations comparable to this one have been the subject of critical discussion. (Citing cases.) This criticism is based upon the general rule of criminal pleading that an information charging a statutory crime may be couched in the language of the statute, if the statute itself sets forth the constituent elements of the offense; but if the statute merely defines the crime in generic terms, then the constituent facts must *697be pleaded in enough detail to advise the defendant specifically what he must defend against (citing cases and authority)
“The Missouri Uniform Traffic Ticket in this case must be held, under the foregoing authority and Rule 37.19, to be insufficient. The state, however, contends that appellant should have moved for a bill of particulars. He did move to dismiss the information and charge upon grounds that the charge stated was so indefinite and uncertain that he could not defend against it and it does not state a violation of the law of this state. The motion was overruled. Rule 37.20, and comparable Rule 24.03, provide: ‘When an information or complaint alleges the essential facts constituting the offense charged but fails to inform the defendant of the particulars of the offense sufficiently to enable him to prepare his defense, the court may direct or permit the filing of a bill of particulars. * * *.’ (Emphasis added.) Rule 37.28 specifies certain omissions shall not cause the information or complaint to be invalid, but none of these omissions relate to the essential facts necessary to constitute the offense; and Rule 37.28 winds up, ‘Provided, that nothing herein shall be so construed as to render valid any information or complaint which does not fully inform the defendant of the offense of which he stands charged.’ In State v. Kesterson, 403 S.W.2d 606, 611 (Mo.1966), the court said, ‘It is true that failure of the indictment or information to give all desired details may be waived by failure to request a bill of particulars. (Citing cases and authority.) However, when the omissions in the indictment or information are of such fundamental character as to make it wholly insufficient and invalid, as we have held the information herein to be, such insufficiency is not waived by failure to raise the question at the early stages.’ See also 41 Am.Jur.2d Indictments and Informations, Sec. 299, p. 1065, ‘Waiver of Defects, Errors, and Irregularities.’ It follows, that since the information here was so defective in its lack of allegations of essential facts, that appellant was not required to file a bill of particulars. ‘Failure to allege a constituent element of an offense affects the substantial rights of the defendant, and such a failure is not cured by the statute of jeofails, Sec. 545.030, V.A.M.S. and Criminal Rule 24.11, V.A.M.R.’ State v. Cantrell, 403 S.W.2d 647, 650 [7-11], (Mo.1966).”
To the foregoing, I would add that the information here, in my opinion, merely advises the defendant of an end result, to wit: striking another car in the rear, and does not advise defendant of the manner in which it is claimed he carelessly and imprudently drove the car. The allegation of overtaking does not, in my opinion, add anything of substance to the charge because in order to strike another car moving in the same direction it is, of course, necessary to overtake it. While this pleading would be sufficient in a civil case under the rear-end collision doctrine, I do not believe that it sufficiently advises the defendant in a criminal case of the specific proscribed criminal act that he is called upon to defend against.
For these reasons I dissent.